Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 6/10/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statements filed on 7/5/2020, 7/23/2020, 8/25/2021 and 12/8/2021 have been considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-9, 12, 13, 15-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Smith et al. (US 20200097261, hereafter Smith).
 	1. A system comprising: one or more processors; and a memory that stores one or more programs that are configured to be executed by the one or more processors, the one or more programs including instructions that: detect a method declaration entered into a source code program in a source code development tool, the method declaration including a method signature without a method body, wherein the method declaration and the method signature are written in a programming language (Smith, see at least [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0065] as the programmer types code, the code completion system 342 may predict and present options for code snippets to insert into the source code 310 displayed in the editor 302; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]; [0058], the programming language of the code;[0097], programming code syntax; Note that a keywords such as the function name is a function signature/declaration without a method body)
 	generate a method body to complete the method declaration, the method body generated from a neural transformer model with attention based on the method signature; and present the method body as a candidate for code completion in the source code development tool (Smith, see at least [0006], A selection of a code snippet may be received, and the selected code snippet may be inserted into the source code; [0065], in the programming environment …present options for code snippets to insert into the source code 310 displayed in the editor; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0050] The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as code entities 272, code snippets 274, multiple related code snippets 276, code paths 278, or other data; The machine learning model 200 may be trained based on these portions and the completed query as the desired output; [0133], difference between code snippets 808 may be highlighted to show that one code snippet includes label=‘_nolegend_’ and the other does not. Highlighting may be shown by any method of showing attention such as changing text color, background color, font size, bolding, or so on).
 	2. The system of claim 1, wherein the one or more programs include further instructions that: detect a document string in the source code program, the document string written in natural language text, the document string associated with the method declaration; and wherein the neural transformer model generates the method body based on the method signature and the document string (Smith, see at least [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”).
 	3. The system of claim 1, wherein the one or more programs include further instructions that: pre-train the neural transformer model with an unsupervised training dataset, the unsupervised training dataset including a plurality of method signatures and a plurality of method bodies (Smith, see at least [0042], machine learning model 200 is trained with training examples; [0046] In the unsupervised case, the machine learning model 200 may identify patterns in unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed.  An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns).
 	4. The system of claim 3, wherein the one or more programs include further instructions that: sample random sequences of the unsupervised training dataset to replace spans of data in a sampled sequence with a mask token; and pre-train the neural transformer model to learn to replace the mask token with original data (Smith, see at least [0046] In the unsupervised case, the machine learning model 200 may identify patterns in unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed.  An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns; [0069], a plurality of tokens …on succeeding lines of the cursor…the features are used as inputs to a machine learning model; [0085] this determination may be made based on tokens or identifiers in the existing source code 310. In an embodiment, some tokens or identifiers in existing source code 310 are determined to correspond to tokens or identifiers in the code snippet and are used to replace them in the code snippet).
 	5. The system of claim 3, wherein the one or more programs include further instructions that: fine-tune the pre-trained neural transformer model with a supervised training dataset, the supervised training dataset containing features including one or more of a method signature, a method body, and/or a document string, the supervised training dataset including translation tasks including one or more of a method signature, a method body and a document string (Smith, see at least [0042]  machine learning model 200 uses supervised learning … trained with training examples 206, which may comprise an input object 210 and a desired output value 212; [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”).
 	7. A method, comprising: pre-training a neural transformer model with an unsupervised training dataset, the unsupervised training dataset including a plurality of sequences of source code; (Smith, see at least [0042], machine learning model 200 is trained with training examples; [0046] In the unsupervised case, the machine learning model 200 may identify patterns in unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed.  An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0050] The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as code entities 272, code snippets 274, multiple related code snippets 276, code paths 278, or other data; The machine learning model 200 may be trained based on these portions and the completed query as the desired output; [0133], difference between code snippets 808 may be highlighted to show that one code snippet includes label=‘_nolegend_’ and the other does not. Highlighting may be shown by any method of showing attention such as changing text color, background color, font size, bolding, or so on);
 	 fine-tuning the neural transformer model with a supervised multi-modal training dataset, the supervised multi-modal training dataset based on features and a translation task, the features extracted from source code and natural language text, the translation task including a method body; and applying the neural transformer model to generate a first method body given a first method signature (Smith, see at least [0042]  machine learning model 200 uses supervised learning … trained with training examples 206, which may comprise an input object 210 and a desired output value 212; [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0065] as the programmer types code, the code completion system 342 may predict and present options for code snippets to insert into the source code 310 displayed in the editor 302; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]; Note that a keywords such as the function name is a function signature/declaration without a method body).
 	8. The method of claim 7, further comprising: applying the neural transformer model to generate the first method body given the first method signature and a first method docstring (Smith, see at least [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]; Note that a keywords such as the function name is a function signature/declaration without a method body).
  	9. The method of claim 7, wherein the features include a method body, a method signature, and/or method docstring (Smith, see at least [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]; Note that a keywords such as the function name is a function signature/declaration without a method body).  
 	12. The method of claim 7, wherein the translation tasks further including a method signature, a method docstring, a method signature and a method docstring, a method signature and a method body, or a method body and a method docstring (Smith, see at least [0042]  machine learning model 200 uses supervised learning … trained with training examples 206, which may comprise an input object 210 and a desired output value 212; [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”).
 	13. The method of claim 7, wherein the unsupervised multi-modal training dataset includes source code programs from multiple programming languages (Smith, see at least [0064] Embodiments may operate on any kind of source code including imperative programming languages, declarative code, markup languages, scripting languages. and other code; [0121], across different files…in different programming languages).
	15. The method of claim 7, further comprising: deploying the neural transformer model in a code completion system to generate a method body given a method signature (Smith, see at least [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0065] as the programmer types code, the code completion system 342 may predict and present options for code snippets to insert into the source code 310 displayed in the editor 302; [0126]  a machine learning system 200 is trained to detect a likely navigation and what the likely navigation location is. In an embodiment, training data is collected by monitoring programmer edits in the editor).
 	16. A device, comprising: at least one processor and a memory; wherein the at least one processor is configured to: train a neural transformer model to learn to construct a method body from a plurality of unsupervised training data, the plurality of unsupervised training data including method bodies and method signatures derived from source code programs; (Smith, see at least [0042], machine learning model 200 is trained with training examples; [0046] In the unsupervised case, the machine learning model 200 may identify patterns in unstructured data 240 without training examples 206. Unstructured data 240 is, for example, raw data upon which inference processes are desired to be performed.  An unsupervised machine learning model may generate output 242 that comprises data identifying structure or patterns; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0050] The machine learning model 200 generates an output 270 comprising information or data relevant to helping a programmer, such as code entities 272, code snippets 274, multiple related code snippets 276, code paths 278, or other data; The machine learning model 200 may be trained based on these portions and the completed query as the desired output; [0133], difference between code snippets 808 may be highlighted to show that one code snippet includes label=‘_nolegend_’ and the other does not. Highlighting may be shown by any method of showing attention such as changing text color, background color, font size, bolding, or so on);  train the neural transformer model to learn to translate a plurality of translation tasks from a plurality of supervised training data, the plurality of supervised training data including method bodies, method signatures, and method docstrings; and apply the neural transformer model to predict an inferred method body for a specific method signature ([0042]  machine learning model 200 uses supervised learning … trained with training examples 206, which may comprise an input object 210 and a desired output value 212; [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0065] as the programmer types code, the code completion system 342 may predict and present options for code snippets to insert into the source code 310 displayed in the editor 302; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]; Note that a keywords such as the function name is a function signature/declaration without a method body).
 	17. The device of claim 16, wherein the plurality of translation tasks includes a method body, a method signature, a method docstring and combinations of a method body, method signature, or method docstring (Smith, see at least [0042]  machine learning model 200 uses supervised learning … trained with training examples 206, which may comprise an input object 210 and a desired output value 212; [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”).
 	19. The device of claim 16, wherein the at least one processor is further configured to: apply the neural transformer model to predict an inferred method body for a specific method signature and specific method docstring ( [0102] keywords may also be generated based on documentation, such as docstrings, written in the source code itself. The text may be processed to extract keywords, where keywords may be identified due to their prominence in the text, such as their frequency of appearance, uncommonness in the corpus of documents, frequency of appearance in headings, titles, or summaries, and other methods. The extraction of keywords may be performed by using a machine learning model; [0103]; [0107]  receive one or more keywords and identify features to use for retrieving code snippets without requiring a completion… the keywords may comprise the text of a function name, such as a function definition “def getHttpResponse” being converted to keywords “get http response.” In one embodiment, the keywords received are natural language keywords such as “make HTTP request”; [0008] a code completion is performed based on features of the source code in the editor. In addition, one or more keywords are received from the user. The features of the code and the keywords entered by the user are used together to identify relevant code snippets for display to the user; [0065] as the programmer types code, the code completion system 342 may predict and present options for code snippets to insert into the source code 310 displayed in the editor 302; [0078], typing the name of a function; [0097], the keywords may comprise the text of a function name; [0131]).
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Galle et al. (US 20210342377, hereafter Galle).
 	Per claim 6, Smith teaches wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a feed-forward neural network, [0051], A feed forward neural network is another type of a neural network and has no back loops … where each of the neural network nodes is connected to each neural network node in the subsequent layer).  Smith does not explicitly teach wherein the neural transformer model includes one or more decoder blocks, wherein an encoder block contains a multi- head attention layer, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed- forward neural network.  However, such model features are well-known existing features in the neural network technology.  Particularly, Galle taches wherein the neural transformer model includes one or more encoder blocks and one or more decoder blocks, wherein an encoder block contains a multi- head attention layer and a feed-forward neural network, wherein a decoder block contains a masked multi-head attention layer, an encoder-decoder multi-head attention layer, and a feed- forward neural network (abstract, a multi-source transformer neural network…to generate enriched training data; [0015] the multi-source transformer neural network being implemented using a processor and comprising an encoder pipeline of multi-input encoder layers and a corresponding decoder pipeline of cross-attention decoder layers;  [0028] each of the encoders and configuring a multi-head attention network to attend to a set of decoder; [0088], input by masked multi-head attention …processed by multi-head attention network…outputs to feedforward network; [0010]).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Galle’s multi-source transformer neural network features with Smith’s code completion model to modify Smith’s system to combine the encoder and decoder features as taught by Galle, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning.  Combining Galle’s functionality with that of Smith results in a system that allows training the neural network with enriched training data feeding encoders and corresponding decoders with multi-head attention networks and feedforward network. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to achieve efficient encoding and decoding, and generate enriched training data (abstract, a multi-source transformer neural network…to generate enriched training data; [0015] the multi-source transformer neural network being implemented using a processor and comprising an encoder pipeline of multi-input encoder layers and a corresponding decoder pipeline of cross-attention decoder layers;  [0028] each of the encoders and configuring a multi-head attention network to attend to a set of decoder; [0088], input by masked multi-head attention …processed by multi-head attention network…outputs to feedforward network; [0010]). 
Per claim 14, it is the method version of claim 6, and is rejected for the same reasons set forth in connection with the rejection of claim 6 above. 
Per claim 20, it is the device version of claim 6, and is rejected for the same reasons set forth in connection with the rejection of claim 6 above. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Olson et al. (US 20210056211, hereafter Olson).
 	Per claim 10, Smith does not explicitly teach wherein a sequence of source code includes a plurality of subtokens, a subtoken represented as a byte-level byte-pair encoding.  Olson teaches wherein a sequence of source code includes a plurality of subtokens, a subtoken represented as a byte-level byte-pair encoding (Olson, see at least [0076],The natural language processing (NLP) technique optionally comprises a Byte Pair Encoding (BPE).  The Byte Pair Encoding (BPE) optionally handles the unlimited vocabulary of the source code while at the same time treats common tokens and sub-tokens as logical units; [0097] the natural language processing comprises a Byte Pair Encoding (BPE). Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes of data is replaced with a byte that does not occur within that data).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Olson’s byte-pair encoding with Smith’s code completion model to modify Smith’s system to combine the byte pair encoding features as taught by Olson, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning.  Combining Olson’s functionality with that of Smith results in a system that allows byte pair encoding for data compression. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to handle the “unlimited vocabulary of the source code while at the same time treats common tokens and sub-tokens as logical units (Olson, see at least [0076],The natural language processing (NLP) technique optionally comprises a Byte Pair Encoding (BPE).  The Byte Pair Encoding (BPE) optionally handles the unlimited vocabulary of the source code while at the same time treats common tokens and sub-tokens as logical units; [0097] the natural language processing comprises a Byte Pair Encoding (BPE). Byte pair encoding is a form of data compression in which the most common pair of consecutive bytes of data is replaced with a byte that does not occur within that data).”
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Lewis et al. (“BART: Denoising Sequence-to-Sequence Pre-training for Natural Language Generation, Translation, and Comprehension,” 2019, hereafter Lewis).
 	Per claim 11, Smith does not explicitly teach applying a span masking function to the sequence of source code to mask out a subset of subtokens; and wherein the neural transformer model learns original subset of subtokens.  Leiws teaches applying a span masking function to the sequence of source code to mask out a subset of subtokens; and wherein the neural transformer model learns original subset of subtokens (Lewis, see at least abstract, BART, a denoising autoencoder for pretraining sequence-to-sequence models …reconstruct the original text …where spans of text are replaced with a single mask token).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Leiws’ span masking function with Smith’s code completion model to modify Smith’s system to combine the span masking features as taught by Lewis, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning.  Combining Lewis’ functionality with that of Smith results in a system that applies a span masking function. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to optimize the negative log likelihood of the original document and reconstruct it (page 1, right col., 2nd par.; page 2, left col., section 2).
	Per claim 18, Smith does not explicitly teach wherein the at least one processor is further configured to: apply a denoising function to mask out spans of data in the unsupervised training dataset for the neural transformer model to learn original spans of data that were masked.  Leiws teaches wherein the at least one processor is further configured to: apply a denoising function to mask out spans of data in the unsupervised training dataset for the neural transformer model to learn original spans of data that were masked (Lewis, see at least abstract, BART, a denoising autoencoder for pretraining sequence-to-sequence models …reconstruct the original text …where spans of text are replaced with a single mask token).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Leiws’ denoising encoder with Smith’s code completion model to modify Smith’s system to combine the denoising features as taught by Lewis, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to machine learning.  Combining Lewis’ functionality with that of Smith results in a system that applies a denoising function. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to train the model to optimize the negative log likelihood of the original document and reconstruct it where a random subset of words has been masked out (page 1, right col., 2nd par.; page 2, left col., section 2). 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US20200125635 is related to predicting code segments for code completion;
US20200117446 is related to code search and navigation using a neural network;
US11262985 is related to code snippet auto-commenting models;
CN 110750297 is related to extracting a function references information including docstring for code generation;
US20200175316 is related to code completion using a machine learning model;
US20190303109 is related to code completion for overloaded methods and generating method signatures of the method invocations;
US20190317743 is related to generating a signature for a code block
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193